EXHIBIT 10.18

DESCRIPTION OF LONG-TERM DISABILITY ARRANGEMENTS

The Company makes available an executive disability coverage program to provide
disability benefits to approximately 120 officers and management employees. The
executive disability coverage is designed to replace 66 2/3% of the base salary,
bonuses and incentive compensation of the employee up to a maximum of $25,000
per month benefit. Under the executive disability coverage, the employee pays
for the premiums.

In addition to the above coverage, the Company provides supplemental disability
coverage for Felix E. Wright, David S. Haffner and Karl G. Glassman under
various policies. This supplemental disability coverage provides the following
benefits:

 

Name

   Current Age    Annual Premiums    Monthly Benefit    Benefit Period*

Felix E. Wright

   72    $8,715    $20,000    24 months

David S. Haffner

   55    $4,874    $16,300    Until Age 65

Karl G. Glassman

   49    $1,185    $  4,200    Until Age 65

 

* Assumes disability occurred in February 2008

Under the supplemental disability coverage, the Company pays for the premium.